Exhibit 10.1





EXPRESSJET HOLDINGS, INC.
LONG TERM INCENTIVE PLAN





            1.         Purpose.  The purpose of this ExpressJet Holdings, Inc.
Long Term Incentive Plan (the “Plan”) is to encourage key employees of
ExpressJet Holdings, Inc., a Delaware corporation (the “Company”), and its
subsidiaries to devote their best efforts to the success of the Company and its
subsidiaries.  In order to effectuate this purpose, the Board of Directors of
the Company (the “Board”) has caused the Company to adopt this Plan, effective
January 1, 2006.



            2.         Definitions.  As used herein, the following capitalized
terms shall have the meanings set forth below:



                        (a)        “Base Salary” with respect to any
Participant, shall mean the Participant’s base rate of pay during the Incentive
Period, excluding any overtime, regional differentials, equity-based
compensation, any payments under this Plan, any other bonuses and any other
special payments



                        (b)        “Cause” with respect to any Participant,
shall mean “Cause” as defined in such Participant’s employment agreement with
the Company if such an agreement exists and contains a definition of Cause, or,
if no such agreement exists or such agreement does not contain a definition of
Cause, then Cause shall mean any of the following events that the Board has
determined, in good faith, has occurred: (i) the Participant's continual or
deliberate neglect of the performance of the Participant's material duties,
including the failure to follow any lawful directive of the Board or the
Participant’s supervisors; (ii) the Participant's failure to devote
substantially all of the Participant's working time to the business of the
Company and its subsidiaries; (iii) the Participant's engaging willfully in
misconduct in connection with the performance of any of the Participant's
duties, in any material respect, including, without limitation, the
misappropriation of funds or securing or attempting to secure personally any
profit in connection with any transaction entered into on behalf of the Company
or its subsidiaries; (iv) the Participant's willful breach of any
confidentiality or nondisclosure agreements with the Company (including this
Agreement) or the Participant's violation, in any material respect, of any code
or standard of behavior generally applicable to employees or executive employees
of the Company; (v) the Participant's active disloyalty to the Company,
including, without limitation, willfully aiding a competitor or improperly
disclosing confidential information; or (vi) the Participant's engaging in
conduct that may reasonably result in material injury to the reputation of the
Company, including conviction or entry of a plea of nolo contendre for a felony
or any crime involving fraud, embezzlement or moral turpitude under federal,
state or local laws.



                        (c)        “Disability” with respect to any Participant,
shall mean the Participant’s total and permanent disability within the meaning
of the Company’s long-term disability plan in which the Participant
participates, as determined by the Company.



                        (d)        “Incentive Bonus” shall mean the amount of
the incentive bonus which is awarded to a Participant, determined in accordance
with and subject to the terms and conditions of this Plan.

--------------------------------------------------------------------------------


                        (e)        “Incentive Bonus Period” shall mean the
period of employment determined by the Plan Administrator in its sole discretion
which shall serve as the basis for a Participant’s Incentive Bonus, provided
that for Participants who are designated as Participants in 2006 and who were
employed by the Company or any of its subsidiaries in an eligible position on
January 1, 2006, the Incentive Bonus Period shall commence on January 1, 2006
and shall end on such date as shall be determined by the Plan Administrator in
its sole discretion.



                        (f)         “Participant” shall mean an individual who
is designated by the Plan Administrator in writing as a participant in the Plan.



                        (g)        “Participation Agreement” shall mean a
written notice and agreement provided by the Plan Administrator designating an
employee as a Participant.  The Participation Agreement shall be substantially
in the form set forth in Exhibit A hereto. The Participation Agreement shall
designate the employee as a Participant and shall state the Participant’s
Incentive Bonus Period, Participant’s Incentive Bonus, the Vesting Dates and any
other terms and conditions that apply to the Incentive Bonus.



                        (h)        “Plan Administrator” shall mean the Human
Resources Committee of the Board.



                        (i)         “Vesting Date” shall mean one or more dates
during the Incentive Bonus Period, as determined by the Plan Administrator, upon
which a Participant’s right to receive all or any specified portion of the
Participant’s Incentive Bonus shall vest and become non-forfeitable, subject to
the terms and conditions of this Plan.



            3.         Term and Cost of the Plan. The Plan shall remain in
effect until the later of June 30, 2009 or the date on which the last Incentive
Bonus awarded under this Plan is paid.  The total value of all Incentive Bonuses
payable under this Plan shall not exceed Fifteen Million Dollars ($15,000,000),
with any shares of the Company’s Common Stock that are used to pay any Incentive
Bonus being valued based on the closing price of a share of the Company’s Common
Stock as reported in the Wall Street Journal for the first trading date
immediately prior to the date on which the Plan Administrator makes the award of
such Incentive Bonus.



            4.         Participation. Participation in the Plan shall be limited
to the Company’s officers, Senior Director-level employees, Director-level
employees, Senior Manager-level employees and certain Manager-level employees
who the Plan Administrator shall from time to time, in its sole discretion,
determine are key employees of the Company or any of its subsidiaries.   As soon
as practicable after the Plan Administrator determines that an eligible employee
shall be a Participant, the Plan Administrator shall provide a Participation
Agreement to the Participant.



            5.         Incentive Bonus.  Each Participant shall be entitled to
receive an Incentive Bonus in accordance with and subject to the terms and
conditions of this Plan.



                        (a)        Determination of Incentive Bonus Awards.  The
amount to be awarded as an Incentive Bonus to each Participant under the terms
of this Plan shall be determined by the Plan Administrator in its sole
discretion.  Awards shall be based upon the Participant’s Base Salary during the
Incentive Bonus Period.  Incentive Bonuses shall be paid in accordance with the
Vesting Dates determined by the Plan Administrator and shall be adjusted to
reflect changes in a Participant’s position and Base Salary during the
Performance Period, as determined by the Plan Administrator in its sole
discretion.

--------------------------------------------------------------------------------


                        (b)        Uniformity of Payment. In no event shall the
Company be obligated to pay to any Participant or Participants any amount under
this Plan by reason of payment of Incentive Bonuses to any other Participant or
Participants under this Plan.



                        (c)        Right to Payment.  Except as provided
otherwise in Section 6 of this Plan, Participants shall have no right to receive
any Incentive Bonus payment with respect to any Vesting Date unless they are
employed by the Company or one of its subsidiaries in an active status or on an
authorized and qualified family, medical or military leave of absence on such
Vesting Date.  Except as provided otherwise in Section 6 of this Plan, any cash
portion of a Participant’s Incentive Bonus or portion thereof shall be paid
within ten (10) business days following the Vesting Date of the Incentive Bonus
or such portion thereof.  Under no circumstances shall payment of an Incentive
Bonus or any portion thereof be made more than two and one-half (2 ½) months
after the end of the calendar year in which the Vesting Date occurs.  The
applicable Restricted Stock Agreement will govern the terms of any portion of an
Incentive Bonus payable in common stock.



                        (d)        Deferred Compensation.  No payment under this
Plan is intended to constitute nonqualified deferred compensation within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended. 
However, any cash payment made under this Plan shall be subject to deferral
under the Company’s 401(k) Savings Plan.



                        (e)        Form of Payment.  Each Incentive Bonus and
portions thereof shall be paid in cash, or in shares of the Company’s Common
Stock, or in a combination of both, as determined by the Plan Administrator in
its sole discretion. Any payments made in shares of Common Stock shall be paid
under the Company’s 2002 Stock Incentive Plan, shall be subject to such
restrictions as the Plan Administrator shall determine, in its sole discretion,
and shall be reflected in a Restricted Stock Agreement.



            6.         Termination of Employment.



                        (a)        Termination By Reason of Death or
Disability.   As to the cash portion of an Incentive Bonus, if at any time a
Participant’s employment is terminated prior to any Vesting Date due to the
Participant’s death or Disability, the Participant (or the Participant’s named
beneficiaries or devisees or heirs in the case of the Participant’s death) shall
be paid the amount of the unpaid Incentive Bonus that would be payable if the
Participant were to be employed by the Company at the next Vesting Date; such
amount shall be paid within thirty (30) business days after the date of the
Participant’s termination of employment and the Participant shall be paid no
other amounts under this Plan.  The applicable Restricted Stock Agreement will
govern the terms of any portion of an Incentive Bonus payable in common stock.



                        (b)        Termination Without Cause Before Vesting
Date.   As to the cash portion of an Incentive Bonus, if a Participant’s
employment is terminated prior to any Vesting Date by the Company without Cause,
the Participant shall be paid the amount of the unpaid Incentive Bonus that
would be payable if the Participant were to be employed by the Company at the
next Vesting Date; such amount shall be paid within thirty (30) business days
after the date of the Participant’s termination of employment and the
Participant shall be paid no other amounts under this Plan.  The applicable
Restricted Stock Agreement will govern the terms of any portion of an Incentive
Bonus payable in common stock.

--------------------------------------------------------------------------------


                        (c)        Termination for Cause or Resignation.   If a
Participant’s employment is terminated by the Company for Cause or due to the
Participant’s resignation prior to any  Vesting Date, the Participant shall not
have any right to receive the Incentive Bonus that would otherwise have become
payable on such Vesting Date or any Vesting Date thereafter.



            7.         No Right To Continued Employment; Impact on other Plans. 
Nothing contained in this Plan shall (i) confer upon any Participant any right
to continue in the employ of the Company or any of its subsidiaries, (ii)
constitute any contract or agreement of employment, (iii) interfere in any way
with the right of the Company or any of its subsidiaries to terminate a
Participant’s employment at any time, with or without cause, or (iv) affect in
any way a Participant’s rights under any other plan or agreement with the
Company or any of its subsidiaries, including, without limitation, any
employment or severance agreement.  Incentive Bonuses paid under this Plan shall
not be taken into account to increase any benefits provided, or continue
coverage, under any other plan, program, policy or arrangement of the Company or
its subsidiaries, except as otherwise expressly provided in such other plan,
program, policy or arrangement.



            8.         Successors; Non-Transferability.  The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume this Plan and all obligations of the
Company hereunder in the same manner and to the same extent that the Company
would be so obligated if no such succession had taken place.  No right or
interest of any Participant under the Plan shall be assignable or transferable,
in whole or in part, either directly or by operation of law or otherwise,
including without limitation by execution, levy, garnishment, attachment, pledge
or in any manner, except by beneficiary designation, will or the laws of descent
and distribution.



            9.         Non-Disclosure.  This Plan is made available to a limited
group of employees of the Company and it subsidiaries and disclosure of awards
under this Plan by Participants to anyone, including other employees of the
Company and its subsidiaries, other than the Participant’s spouse and financial
and legal advisors, could cause undue harm to the Company.  Accordingly, a
Participant shall not make any disclosures concerning awards under the Plan to
anyone other than the Participant’s spouse, and/or the Participant’s legal and
financial advisors or (ii) made such a disclosure to the Participant’s spouse
and financial and legal advisors without advising the recipient of the
disclosure of the nondisclosure provisions of this Plan and obtaining their
agreement to comply with the nondisclosure provisions.  The Plan Administrator
shall have the authority to forfeit any Participant’s rights to receive any
payments under this Plan if the Company determines that the Participant has
violated this provision of the Plan.



            10.       Plan Administration.  The Plan shall be administered by
the Plan Administrator.  Subject to the terms of this Plan, the Plan
Administrator shall have sole authority to interpret this Plan and to make all
other determinations deemed necessary or advisable regarding the administration
of this Plan.  All determinations and interpretations of the Plan Administrator
shall be final, binding and conclusive on the Company, all Participants and all
other interested persons.  Neither the Plan Administrator nor any employee,
officer or director of the Company to whom any duty or power relating to this
Plan has been delegated shall be personally liable for any action, determination
or interpretation made in good faith with respect to this Plan or the Incentive
Bonuses, and the Company shall indemnify and hold harmless each such individual
with respect to any such authorized action, determination or interpretation.

--------------------------------------------------------------------------------


            11.       Amendment and Termination.  By action of the Board, in its
sole discretion, the Company may terminate, amend or modify this Plan at any
time; provided, however, that no termination, amendment, or modification of this
Plan shall adversely affect in any material way any Incentive Bonus previously
awarded pursuant to this Plan without the prior written consent of the
Participant.



            12.       Taxes.  All amounts payable hereunder shall be subject to
applicable federal, state and local tax withholding.



            13.       Unsecured General Creditors.  Participants and their
beneficiaries, heirs, successors and assigns shall have no legal or equitable
rights, interests or claims in any property or assets of the Company.  Amounts
payable under the Plan are not and will not be transferred into a trust or
otherwise set aside.  Any accounts under the Plan are for bookkeeping purposes
only and do not represent a claim against the specific assets of the Company. 
For purposes of the payment of benefits under this Plan, any and all of the
Company’s assets shall be, and remain, the general, unpledged unrestricted
assets of the Company.  The Company’s obligations under the Plan shall be merely
that of an unfunded and unsecured promise to pay money in the future.



            14.       Governing Law.  This Plan shall be construed, interpreted
and the rights of the parties determined in accordance with the laws of the
State of Texas (without regard to the conflicts of laws principles thereof) and
applicable Federal law.



            15.       Severability.  The invalidity or unenforceability of any
provision of this Plan shall not affect the validity or enforceability of any
other provision of this Plan, which shall remain in full force and effect.



            16.       Captions. The captions preceding the sections of the Plan
have been inserted solely as a matter of convenience and shall not define or
limit the scope or intent of any section or provision of the plan.


--------------------------------------------------------------------------------




Exhibit A



[Form of Participation Agreement]




[Insert Date]



[Insert Name and Address

of Employee]



Dear ______________,



            As you may know, ExpressJet Holdings, Inc. (the "Company") has
adopted a Long Term Incentive (the “Plan”) in order to encourage certain key
employees to devote their best efforts to the success of the Company and its
subsidiaries. 



            You have been designated as a Participant in the Plan and have been
awarded the Incentive Bonus outlined below.   A copy of the Plan is attached for
your information.  I am happy to discuss any questions you might have regarding
your Incentive Bonus; however, please note that you may not disclose your
participation in the Plan and the terms and conditions of your Incentive Bonus
to any other persons, except as set forth in Section 9 of the Plan.  A violation
of Section 9 is grounds for the forfeiture of your Incentive Bonus.



Incentive Bonus



            Except as provided below, you will be eligible to receive an
Incentive Bonus equal to  __ % of your Base Salary during the Incentive Period
at each Vesting Date during the Incentive Period if you continue to be employed
by the Company and its subsidiaries at each Vesting Date.  Your Incentive Period
is the ______ year period beginning on _________________ and ending on
_________________and your Vesting Dates are
_________________________________________________.



            However, you will only be eligible to receive an Incentive Bonus
with respect to any Vesting Date if:



     

•   

you are employed by the Company or one of its subsidiaries in an active status
on each  Vesting Date or are on an authorized and qualified family, medical or
military leave of absence on such date,  or

  

•   

The Company or its subsidiary by which you are employed terminates your
employment prior to such Vesting Date for reasons that do not constitute Cause,
as defined in Section 2(b) of the Plan. 

--------------------------------------------------------------------------------


            Your Incentive Bonus will be paid to you in [cash] [$______ cash and
______ shares of the Company’s Common Stock.  The shares of Common Stock will be
restricted pursuant to the terms of the attached Restricted Stock Agreement and
will be governed by the terms of such agreement].



            You will not be paid your Incentive Bonus with respect to any
Vesting Date if you resign from employment or if your employment is terminated
for Cause prior to such Vesting Date.



            As to the cash portion of your Incentive Bonus, if your employment
is terminated prior to a Vesting Date by reason of your death or disability,
you, (or in the event of your death, your named beneficiaries or your heirs or
devisees) will be paid that portion of your unpaid Incentive Bonus that would
have vested at such Vesting Date. Your Restricted Stock Agreement will govern
the terms of any portion of an Incentive Bonus payable in common stock.



            Nothing contained in this letter agreement conveys upon you the
right to continue to be employed by the Company and its subsidiaries,
constitutes a contract or agreement of employment, or restricts the right of the
Company and its subsidiaries to terminate your employment at any time, with or
without Cause.  This letter agreement is subject to the Plan, which governs the
terms and conditions of your Incentive Bonus



            Please indicate your acceptance of the terms and conditions set
forth in this letter agreement and the attached Plan, by signing and dating this
letter below and returning it to me.



Sincerely yours,






[Officer of ExpressJet]






Agreed and Accepted.






______________________________            _______________
[Name]                                                            Date

--------------------------------------------------------------------------------